Citation Nr: 0208592	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased rating for traumatic cataract 
of the right eye, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO).  The Board remanded this matter to the RO in 
August 2000 for additional development.  The RO complied with 
the instructions on remand and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record does not establish that any 
current anxiety disorder is related to the veteran's period 
of active service.

3.  The record contains no evidence that the veteran's 
cervical spine disability is related to his period of active 
service.

4.  The veteran's traumatic cataract of the right eye is 
productive of an average visual field contraction of 15 
degrees and best corrected visual acuity of 20/50.



CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 20 percent 
for traumatic cataract of the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.84a, Diagnostic Codes 6027, 6077, 6080 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The Board concludes that the discussions in the rating 
decisions, statements of the case, supplemental statements of 
the case, and related letters have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought. 

In addition, the RO obtained VA and private treatment records 
and afforded the veteran VA examinations.  The veteran 
appeared at a personal hearing before the RO and presented 
argument and evidence in support of his claim.  Finally, the 
Board remanded this matter for additional development.  
Accordingly, the Board concludes that the record as it stands 
is complete and adequate for appellate review and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000.

I. Service connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A. Anxiety Disorder

The veteran claims that he suffers from an anxiety disorder 
due to an alleged beating that occurred during active 
service.  While the veteran's recitation of the facts has 
varied over time, he essentially claims that he was 
apprehended by two white civilian policemen while walking to 
Fort Bragg.  He was handcuffed and maced, and beaten about 
the head, face, and neck while confined in a jail cell.  He 
lost consciousness to some degree.  Military police were also 
present and transported him to the Army hospital where he 
stayed for several weeks. 

Service records show that the veteran was court martialed in 
June and August 1967 for various offenses including being 
AWOL and disobeying orders.  The records reflect that the 
veteran had 5 stations of assignment, including confinement 
at Fort Riley for rehabilitation.  In October 1968, the 
veteran reported nervousness secondary to an eye problem.  At 
an ophthalmologic consultation in January 1969, the veteran 
reported that he was hit on the right eye by a civilian 
policeman with a blackjack in April 1968.  He made no 
complaints regarding his head or neck.  In January 1969, the 
veteran complained of nervousness, insomnia, and irritability 
since a head injury in April 1968.  He was prescribed 
medication and was followed for the next few months.  He 
reported improvement a few days after receipt of the 
medication.  

A February 1969 mental health consultation diagnosed the 
veteran with an antisocial personality.  It was observed that 
the veteran had committed various court martial offenses such 
as being AWOL and drunken driving, and that he had committed 
civilian crimes prior to service.  Rehabilitative transfers 
and counseling had not helped him.  The veteran complained 
that he was nervous, but no identifiable psychiatric 
condition was present.  There was no clinical evidence for 
depression, anxiety, a thinking disorder, or psychotic 
process.  It was recommended that the veteran be 
administratively discharged from service.  The March 1969 
separation examination contained no findings of a psychiatric 
disorder.  A head and eye injury in April 1968 was noted.  

VA treatment records include a July 1985 entry for 
hypertension management at which time the veteran stated that 
he was nervous.  In November 1986, the veteran reported that 
he was on medication for his nerves.  He reported that it was 
due to the racial incident with civilian police while in 
service.  He was assessed with generalized anxiety disorder 
and rule out PTSD.

The veteran submitted two lay statements in May 1993.  The 
veteran's friends stated that they were stationed at Fort 
Bragg and that it came to their knowledge that he had been 
injured and hospitalized in April 1968.  In May 1994, the 
veteran presented at the VA and requested to be placed back 
on medication for nerves.  He reported that he was under a 
lot of stress.  He was diagnosed with adjustment disorder 
with anxiety and prescribed Librium.

In a July 1994 report, William B. Pike, M.D., wrote that the 
veteran claimed that he was at Fort Bragg during the time of 
the race riots and that he was apprehended and beaten by 
police officers, causing him to be hospitalized.  The veteran 
reported that his psychiatric symptoms began after this 
incident.  Dr. Pike stated that he reviewed the claims file 
but that it did not contain a record of administrative 
discharge, a psychiatric evaluation, or treatment at the Fort 
Bragg hospital.  Psychological testing indicated mild 
depression, anxiety symptoms, and some obsessive thinking.  
Dr. Pike diagnosed the veteran with PTSD related to the 
beating in service.  

At his personal hearing before the RO in September 1994, the 
veteran testified that the alleged beating in service 
occurred on Easter Sunday 1968.  He claimed that he was in 
Womack Army Hospital for 3 to 4 weeks.  The police beat his 
face, head, and back with clubs.  He had no broken bones but 
the doctor told him that he would have many problems when he 
was older.  He had a concussion at the time and now had scars 
on his face and back.  He tried to sue the Fayetteville 
police but then began to have problems in the military.  He 
had some treatment for his back and headaches after service 
but could not recall the names of the private physicians.  He 
currently used Librium.  

VA records from March through June 1996 show that the veteran 
was maintained on Librium and that he was assessed with 
adjustment and anxiety disorders.  At his personal hearing 
before the RO in May 1999, the veteran testified that he was 
diagnosed with an anxiety disorder at Womack Army Hospital in 
1968.  After his discharge from service, the veteran used 
street drugs to alleviate his anxiety.  

VA treatment records include a diagnosis of anxiety disorder 
in May 1999 and of PTSD in November 1999.  The veteran 
reported that he had nightmares about the alleged beating in 
North Carolina.  At the psychiatric evaluation in November 
1999, the veteran responded affirmatively that he experienced 
symptoms of avoidance, increased arousal, and reexperiencing.  
During a July 1999 admission for spinal rehabilitation, the 
veteran complained of anxiety and depression, with 
exacerbation due to a recent separation from his wife.  

At a November 2000 VA psychiatric examination, the examiner 
reviewed the claims file and interviewed the veteran.  The 
veteran claimed that he spent 10 days in the hospital after 
the alleged beating in service.  After that incident, he 
began to receive psychiatric treatment and medication.  He 
was then placed in jail because he tried to sue the 
government.  After discharge from service, he used street 
drugs for 10 years.  He currently used Librium and worked 
part-time in a silk screen factory.  He was not active with 
the mental health clinic.  He complained of impaired sleep 
and of nightmares of white people beating him.  The examiner 
identified no associated PTSD symptoms and mental status 
examination was essentially normal.  The examiner also found 
that the veteran did not have generalized anxiety disorder 
and so rendered no psychiatric diagnosis.  He noted that the 
service medical records contained no diagnosis of an anxiety 
disorder.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for an anxiety disorder.  While the veteran has claimed that 
he sustained a severe beating in service that led to his 
anxiety disorder, the service medical records do not support 
that contention.  The contemporaneous medical records show 
only that the veteran complained of being struck on the right 
eye.  The records contain no documentation of head or back 
injury, significant bruising, or other indication that such a 
beating occurred.  The service medical records also do not 
reflect a lengthy hospitalization as claimed by the veteran.

Moreover, the service medical records contain no diagnosis of 
a chronic anxiety disorder.  The Board acknowledges that the 
veteran had some complaints of nervousness in service.  
However, a thorough mental health consultation performed in 
February 1969 diagnosed the veteran with an antisocial 
personality.  This consultation reviewed the veteran's 
performance and behavior in the military and concluded that 
he had no psychiatric disorder.  Therefore, the separation 
examination also found no psychiatric abnormality.

In addition, the Board accords much weight to the recent VA 
examination that determined that the veteran has no current 
psychiatric disorder.  The Board finds this examination to be 
well reasoned and based upon a review of the records.  The 
veteran's various psychiatric diagnoses rendered during 
outpatient treatment were apparently based upon his 
recitation of the alleged beating in service.  

Nevertheless, even if the Board conceded that the veteran has 
a current anxiety disorder, the evidence of record does not 
establish that the disorder is related to the veteran's 
period of active service.  The Board finds that the opinion 
of Dr. Pike is outweighed by the VA examination and the 
remainder of the medical evidence.  Dr. Pike rendered his 
opinion based upon the veteran's unsubstantiated history and 
without review of pertinent medical evidence.  

Further, the veteran was not diagnosed with an anxiety 
disorder until many years following his discharge from active 
service.  The veteran apparently cannot identify any 
psychiatric treatment received in the years following 
service.  Therefore, the record shows no continuity or 
chronicity of symptoms following active service.  
Accordingly, the Board can identify no basis for a grant of 
service connection, and the benefit sought on appeal is 
denied.

B. Cervical Spine

The veteran contends that he incurred a cervical spine injury 
during the alleged beating in service.  As discussed above, 
the veteran's service medical records show that he was 
diagnosed with probable traumatic cataract of the right eye 
in January 1969.  At that time, the veteran reported that he 
was hit on the right eye with a blackjack in April 1968.  The 
service medical records contain no complaints or findings 
related to the cervical spine.

A February 1993 VA radiology report identified degenerative 
changes of the cervical spine, including disc space narrowing 
and osteophyte formation.  A March 1993 VA hospital report 
diagnosed the veteran with polyradiculopathy due to a 3 month 
history of right hand numbness.  At that time, the veteran 
reported that he was beaten severely 20 to 25 years ago and 
that he was in a coma.  An EMG identified cervical 
radiculopathy in the C5-C6 distribution and a CT myelogram 
found significant spinal disease at C6-C7, and diffuse 
disease throughout the spine.  A June 1993 VA hospital report 
diagnosed the veteran with cervical stenosis with myelopathy 
and the veteran underwent an anterior approach cervical 
diskectomy at C3-C4 and C4-C5.  

In November 1993, the veteran was seen for neck pain status 
post surgery.  At a July 1994 VA examination, the veteran 
reported that he had been disabled since December 1992 due to 
a back problem and status post surgery in 1993.  Physical 
examination of the cervical spine noted tenderness, loss of 
motion, and loss of lordic curve.  The veteran was diagnosed 
with degenerative disc disease of the cervical spine status 
post laminectomy with fusion. 

In September 1995, the veteran underwent anterior diskectomy 
C5-C6 and fusion with allograft due to stenosis of the 
cervical spine and quadriparesis.  Pre-operative notes show 
that the veteran reported that he had traumatic injury to the 
neck when hit with a blackjack in service in 1968.  He 
reported being asymptomatic until his neck began to hurt in 
1992.  At an October 1995 VA examination, the veteran again 
reported that he was injured and hospitalized in service.  He 
stated that he began to have neck pain in 1992.  He was 
diagnosed with degenerative disc/joint disease of the 
cervical spine.

During a September 1996 VA hospitalization, the veteran 
stated that he believed that his cervical spine problems 
began when he sustained trauma to the right eye in service.  
He reported upper and lower extremity weakness in 1992.  A 
November 1999 x-ray continued to show degenerative disc 
disease and osteoarthritis of the cervical spine.

At a November 2000 VA examination, the veteran stated that he 
did not recall any treatment of his neck after the assault in 
service.  He was given pain medication for generalized pain 
and stated that the injuries resolved within a few months.  
He began to have numbness of the hands 20 years ago and 
underwent cervical spine surgery in 1993 and 1995.  He 
reported current neck pain and numbness of the fingers.  
Physical examination of the neck revealed pain with motion, 
muscle spasm, and tenderness.  The diagnostic impression was 
cervical spine, status post fusions of C-3 through C-6 
levels, with osteoarthritis and narrowing resulting in 
limited neck motion, muscle spasm, and intermittent hand 
numbness.  

In an addendum, the examiner reviewed the service medical 
records.  He noted that the service medical records and VA 
examinations of 1969 and 1985 contained no cervical spine 
complaints.  Given the time lapse between service and the 
first neck complaints in 1993, the examiner found that the 
cervical spine disorder was not due to the veteran's military 
service or reported assault.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for a cervical spine disability.  The service medical records 
are completely devoid of any complaints or findings regarding 
the cervical spine.  In fact, the record contains no medical 
evidence related to a cervical spine disability until 1993.  
The veteran himself has identified 1992 as the time of onset 
of his cervical spine symptoms.

No medical professional has related the veteran's current 
cervical spine disability to his period of active service.  
Notably, the VA examiner reviewed the service medical records 
and specifically found that the cervical spine disability was 
not related to the veteran's military service or alleged 
beating.  The record contains no medical evidence in 
contradiction to this opinion, and the veteran is not 
competent to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is sympathetic that the veteran currently suffers 
from a cervical spine disability.  However, service 
connection is not permitted when the record contains no 
evidence that the disability is linked to active service.  
Accordingly, the benefit sought on appeal is denied.


II. Increased Rating

The veteran alleges that his traumatic cataract of the right 
eye is more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

The record shows that the veteran was originally granted 
service connection for loss of vision of the right eye in an 
August 1969 rating decision and was assigned a noncompensable 
evaluation effective from August 1969.  The rating was 
subsequently increased to 10 percent effective from January 
1985 and to 20 percent effective from October 1997.  

In relation to the current appeal, VA treatment records in 
June and October 1997 indicated corrected central visual 
acuity in the right eye as 20/50.  Additional treatment 
records from December 1997 through June 1999 recorded vision 
in the right eye as 20/60.  It was also noted that the 
veteran's vision fluctuated due to hypertension and diabetes, 
and that he had bilateral hyperopic astigmatism.  At his 
personal hearing before the RO in May 1999, the veteran 
testified that he could not read with his right eye, that 
objects became black if he looked too long, and that he 
needed glasses to drive. 

At a November 2000 VA examination, the veteran complained of 
blurred vision of the right eye, and dry eye with fluctuating 
visual acuity.  Visual acuity of the right eye was recorded 
as 22/100 uncorrected at near and far, 20/80 corrected at 
near, and 20/-50 corrected at far.  Manifest refraction was 
+2.25, -1.25, axis 30, visual acuity 20/50, +1 right eye.  
Extraocular muscles, pupil, macula, and cornea were normal.  
Intraocular pressure was 18 mm and cup to disc ratio was .4.  
The lens of the right eye showed a +2 cortical traumatic 
cataract or rosette cataract.  

The veteran was diagnosed with compound hyperopic 
astigmatism, both eyes and presbyopia; traumatic cataract, 
right eye; Meibomian gland dysfunction with secondary dry eye 
syndrome; and medullated nerve fiber layer, left eye.  The 
examiner observed that the best corrected visual acuity of 
the right eye had been constantly measured at 20/25- since 
1995.  He commented that the best corrected visual acuity 
remained at 20/50+ and that visual field results showed 
decreased visual field secondary to traumatic cataract of the 
right eye.

The veteran's traumatic cataract of the right eye has been 
assigned a 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6077 (2001).  A 
preoperative traumatic cataract of the eye is to be rated on 
impairment of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6027 (2001).  It is noteworthy that service connection is 
only in effect for the right eye disability and that, for 
purposes of applying the rating schedule (because the veteran 
is not blind in both eyes) the left eye vision is considered 
normal.  See 38 C.F.R. § 3.383 (2001).

The rating schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object. At least 16 meridians 22 1/2 degrees apart 
will be charted for each eye.  The charts will be made a part 
of the report of examination.  Not less than 2 recordings, 
and when possible, 3 will be made.  The minimum limit for 
this function is established as a concentric central 
contraction of the visual field to 5 degrees.  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter.  This last test is especially valuable 
in detection of scotoma.  38 C.F.R. § 4.76 (2001).

The rating schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2001).

Computation of the findings contained in the visual field 
charts of the November 2000 VA examination shows that the 
veteran's average visual field contraction of the right eye 
is 15 degrees.  Unilateral concentric contraction of the 
visual fields to 15 degrees but not to 5 degrees warrants a 
20 percent evaluation, or is rated as 20/200.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2001).  Where vision in one 
eye is 20/200 and normal in the other eye, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6077 (2001). 

Based upon the above VA examination findings of visual field 
and visual acuity, the Board finds that the RO correctly 
assigned a 20 percent evaluation.  In the absence of greater 
loss of visual acuity or visual field, a higher rating may 
not be assigned.  The RO correctly assigned the highest 
possible evaluation, based upon the measured constriction of 
visual fields.  An evaluation based upon visual acuity would 
afford the veteran only a 10 percent rating.  See Diagnostic 
Code 6079.  Therefore, the Board can identify no basis for an 
increased rating, and the benefit sought on appeal is denied.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that his right 
eye disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an anxiety disorder is denied.

Service connection for a cervical spine disability is denied.

An evaluation in excess of 20 percent for traumatic cataract, 
right eye, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

